Exhibit 10.2
 
 
BORROWER ASSIGNMENT, ASSUMPTION AND RELEASE


This ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this "Assignment"), dated as
of October 26, 2011, is by and among INSITUFORM TECHNOLOGIES, INC., a Delaware
corporation, as assignor (the "Assignor"), AEGION CORPORATION, a Delaware
corporation, as assignee (the "Assignee") and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement (defined
herein) (the "Administrative Agent").


WHEREAS, the Assignor has entered into that certain Credit Agreement, dated as
of August 31, 2011 (as amended, restated, refinanced, extended or otherwise
modified, the "Credit Agreement"; capitalized terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement), by and among
the Assignor, as borrower, certain Subsidiaries of the Assignor, as guarantors,
the Lenders party thereto and the Administrative Agent;


WHEREAS, the Assignor has agreed to assign to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement;


WHEREAS, the Assignee desires to accept the assignment of all of the Assignor's
rights, interests, duties, obligations and liabilities in, to and under the
Credit Agreement;


WHEREAS, the Assignor has requested that the Administrative Agent, on behalf of
the Lenders, release the Assignor from all of its obligations under the Credit
Agreement; and


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Assignment of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignor hereby
absolutely assigns, transfers and conveys to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement.


2.           Assumption of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignee hereby
absolutely accepts the assignment described in Section 1 and assumes all of the
duties, obligations and liabilities of the Assignor in, to and under the Credit
Agreement to the same extent as if the Assignee had executed the Credit
Agreement.  The Assignee hereby ratifies, as of the date hereof, and agrees to
be bound by the terms and provisions of the Credit Agreement and accepts all of
the Assignor's rights, interests, duties, obligations and liabilities
thereunder.  Without limiting the generality of the foregoing terms of this
paragraph 2, the Assignee hereby (a) acknowledges, agrees and confirms that (i)
by its execution of this Assignment, the Assignee shall be deemed to be a party
to the Credit Agreement and the "Borrower" for all purposes of the Credit
Agreement, (ii) the Assignee shall have all of the obligations of the Borrower
thereunder as if it had executed the Credit Agreement and (iii) this Assignment
shall be deemed a "Loan Document" for all purposes of the Credit Agreement, (b)
reaffirms the representations and warranties set forth in Article VI of the
Credit Agreement, (c) agrees to be bound by the affirmative and negative
covenants set forth in Articles VII and VIII of the Credit Agreement and (d)
promises to pay to the Lenders and the Administrative Agent all Obligations
outstanding at, or incurred on or after, the date hereof, as provided in the
Loan Documents.


3.           Release.  The Administrative Agent, on behalf of the Lenders,
confirms that, from and after the execution and delivery of this Assignment by
each of the Assignor and the Assignee, the Assignor is released and forever
discharged from any duties, obligations and liabilities of the Borrower under
the Credit Agreement.  The release contained herein is intended to be final and
binding upon the parties hereto, the Lenders and their respective heirs,
successors and assigns.  Each party agrees to cooperate in good faith and to
execute such further documents as may be necessary to effect the provisions of
this Assignment.
 
 
 

--------------------------------------------------------------------------------

 


4.           Acknowledgement.  Each of the parties hereto acknowledges that its
execution and delivery of this Assignment has not been the result of any
coercion or duress.
 


5.           Notices to Assignee.  The address of the Assignee for purposes of
all notices and other communications is 17988 Edison Avenue, Chesterfield, MO
63005, Attention of General Counsel (Facsimile No. (636) 530-8700).


6.           No Modifications.  Except as expressly provided for herein, nothing
contained in this Assignment shall amend or modify, or be deemed to amend or
modify, the Credit Agreement or any other Loan Document.


7.           Governing Law.  This Assignment shall in all respects be governed
by, and construed in accordance with, the internal substantive laws of the State
of New York, including all matters of construction, validity or interpretation
of this Assignment.


8.           Counterparts.  This Assignment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart by of this Assignment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment.


9.           Binding Nature.  This Assignment shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date set forth above.




ASSIGNOR:                                                          INSITUFORM
TECHNOLOGIES, INC.,
a Delaware corporation


By: /s/ David F. Morris                                                    
                                                                           
Name: David F. Morris
Title: SVP, General Counsel, CAO and Secretary




ASSIGNEE:                                                           AEGION
CORPORATION,
a Delaware corporation




By: /s/ David F. Morris                                                    
                                                                           
Name: David F. Morris
Title: SVP, General Counsel, CAO and Secretary




AGENT:


BANK OF AMERICA, N.A., as Administrative Agent


By:/s/ Linda Lov                                                               
                                                                
Name: Linda Lov
Title: AVP



